El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La Royal Insurance Co. y la Western Assurance Co. ex-pidieron pólizas de seguro contra incendio a favor de (Jar-cia Hnos. Después de un incendio en que fue destruida alguna propiedad de (Jarcia Hnos., Blanco Fresno & Cía. adquirió los derechos bajo las pólizas e inició pleito contra la Royal Insurance Co. y la Western Assurance Co. Los casos fueron vistos conjuntamente en la Corte de Distrito de Aguadilla y se dictó sentencia a favor de las demandadas, las respectivas compañías de seguro. Las sentencias in-cluían un pronunciamiento de costas.
Después de este pronunciamiento, las demandadas victo-riosas trataron de obtener y obtuvieron, respectivamente, un embargo contra Blanco Fresno. & Cía para asegurar las sentencias en favor de las ameritadas compañías. La Corte de Distrito de Aguadilla libró el embargo sin fianza. En gran parte el caso gira sobre el derecho, bajo las circuns-tancias, a obtener un embargo sin fianza. La propiedad de Blanco Fresco & Cía. fué realmente embargada para ase-gurar la efectividad de las sentencias. Para eximir de res-ponsabilidad los bienes embargados, Blanco Fresno & Cía. acudió a la corte y ofreció una fianza. Esta fué aceptada *279por la corte y en cada caso la fiadora fué la Porto Rican & American Insurance Co. Las .sentencias existentes a favor de las compañías de seguro fueron apeladas y confir-madas por la Corte Suprema de Puerto Rico. Entonces las demandadas, o sea, las ameritadas compañías de seguro, presentaron un memorándum de costas; la Royal Insurance Co. por la suma de $2,091.75 y la Western Assurance Co. por la suma de $2,011.75.
Entonces la apelante, Porto Rican & American Insurance Co., radicó una moción solicitando permiso para intervenir a fin de protegerse contra el pronunciamiento de costas. La Corte de Distrito de Aguadilla declaró sin lugar la mo-ción, pero permitió que la Porto Rican & American Insurance Co. fuera oída como amicus curiae. Esta última apeló en cada caso de la resolución declarando sin lugar la mo-ción para intervenir.
 Asumiendo por el momento que la Corte de Distrito de Aguadilla estuviese equivocada al negarse a permitir la intervención y que también lo estuviera al resolver que la Porto Rican & American Insurance Co. estaba impedida de plantear cualquier cuestión respecto de la' suficiencia de la fianza, la verdadera cuestión de importancia a discutir en el presente caso es la suficiencia de dicba fianza.
■ Hasta el 13 de abril de 1916 las secciones 3 y 4 de la Ley para asegurar la efectividad de sentencias (Estatutos Revisados de 1911, pág. 884) leían como sigue:
“Sección 3. — Ningún aseguramiento de sentencia podrá decre-tarse sin la presentación de la correspondiente demanda, y de la so-licitud de aseguramiento, con expresión de sus fundamentos de becho y de derecho. La solicitud de aseguramiento podrá presentarse con la demanda o luego de interpuesta, en cualquier período del juicio, antes de sentencia firme.
“Sección 4.- — Si consta claramente en documento auténtico que la obligación es exigible, el tribunal decretará el aseguramiento sin fianza. En cualquier otro caso, exigirá fianza para decretarlo. La fianza que al efecto se prestare, responderá de los daños y perjuicios que se causen al demandado por consecuencia del aseguramiento.”
*280Hasta entonces fné claro qne la única forma en qne po-día decretarse nn embargo sin prestación de fianza era cnando la obligación legal surgía de un documento autén-tico. Dejaremos a un lado por el momento si para aquella época una sentencia de una corte de distrito podía consi-derarse como tal documento auténtico.
Lo cierto es, sin embargo, que en 1916 (Leyes de ese año, pág. 79) la sección 3 de la “Ley para asegurar la efec-tividad de sentencias”, fué enmendada para que lea como sigue:
“Ningún aseguramiento de sentencia podrá decretarse sin la pre-sentación de la correspondiente demanda y de la solicitud de ase-guramiento. La solicitud de aseguramiento podrá presentarse con la demanda o luego de interpuesta, en cualquier período del juicio, antes o después de la sentencia. Si el aseguramiento se solicitare después de pronunciada sentencia no se exigirá fianza.”
La intención de la legislatura quedó así claramente con-signada al efecto de que después de sentencia podía obte-nerse un embargo sin fianza. La sección 4 debe entenderse en el sentido de que se refiere a casos distintos a aquellos en que se ña obtenido una sentencia.
Empero, creemos que una sentencia es un documento au-téntico dentro del significado de la sección. 4, supra. El he-cho de que la cuantía de la sentencia sea indeterminada -no puede afectar la exigibilidad de la fianza, toda vez que la fijación de la misma caía dentro de la discreción de la corte y no era una cuestión in pais. Esa fue la opinión de este tribunal en el caso de Carolina Fabelo v. Andrés Quintana Reyes et al., ante, pág. 71.
 La Corte de Distrito de Aguadilla también resolvió que como mediante la prestación de la fianza la Porto Pican & American Insurance Co. babía logrado que la propiedad fuese exonerada de responsabilidad, ella estaba impedida de suscitar cualquier cuestión sobre la suficiencia del embargo sin fianza. Creemos que la corte tenía razón. Asumiendo que la fianza fuera insuficiente en el momento *281de su otorgamiento, la única persona con derecho a impug-nar la suficiencia del embargo era Blanco Fresno & Cía., demandante y parte perdidosa en el caso principal. En ningún momento dicha demandante atacó la suficiencia del embargo. La Porto Rican & American Insurance Co. én aquel momento era un verdadero extraño al litigio, y el mero hecho de que prestara fianza para eximir los bienes de responsabilidad no le dió el derecho a impugnar el embargo.
Nos inclinamos a creer que el embargo librado en este caso bajo cualesquiera condiciones no podía ser entera-mente nulo, sino meramente anulable, y anulable a instan-cias de Blanco Fresno & Cía. Por ende, cuando la Porto Rican & American Insurance Co. logró, mediante su fianza, que los bienes quedaran exentos de responsabilidad, la corte estuvo enteramente justificada al considerar a dicha ape-lante impedida por sus propios actos.
La fianza no debe interpretarse en el sentido de hacer la situación de los acreedores por sentencia peor de lo que lo era antes de prestarse la misma. Aún bajo este aspecto del caso el ataque que trataba de efectuar la supuesta in-terventora se hizo demasiado tarde.
Entramos ahora a considerar la cuestión relativa al derecho de la Porto Rican & American Insurance Co. a intervenir después de dictarse sentencia. El artículo 72 del Código de Enjuiciamiento Civil por sus propios términos limita el derecho a intervenir a un período anterior al pronunciamiento de la sentencia. Nos inclinamos a creer que la corte inferior estuvo acertada al resolver que debía seguirse la letra de la ley. La corte decidió que las costas eran un mero incidente de la sentencia. La apelante insiste en que el procedimiento para obtener costas es similar a un juicio de por sí. Sin embargo, la corte indica que la apelante siempre podía tener su día en corte al iniciarse el pleito para recobrar de la fianza. Como existe la posibilidad de que el artículo 72 pueda ser interpretado tal cual la *282apelante sostiene, no cerraremos las puertas absolutamente a una intervención en algún caso futuro.
Empero, discrecionalmente, en vista de las cuestiones que hemos discutido, y quizá por otras, la corte inferior estaba enteramente acertada al negarse a permitir a la Porto Eican & American Insurance Company que interviniera.

Las resoluciones apeladas deloen ser confirmadas.